UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6260


DARRELL SILVERN ROCHESTER, a/k/a Darrell S. Rochester,

                  Petitioner - Appellant,

             v.

HENRY   MCMASTER;    CECILIA     REYNOLDS,   Warden,    Kershaw
Correctional Institution,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Patrick Michael Duffy, District
Judge. (8:08-cv-01677-PMD)


Submitted:    May 28, 2009                   Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Silvern Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Silvern Rochester seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2006)

petition.       We   dismiss   the   appeal   for   lack    of   jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             This appeal period

is “mandatory and jurisdictional.”            Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,    264   (1978)   (quoting     United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).            Accord Bowles v. Russell,

551 U.S. 205 (2007).

            The district court’s order was entered on December 23,

2008.     The notice of appeal was filed, at the earliest, on

February 4, 2009. ∗      Because Rochester failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately




     ∗
         See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                       2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3